March 18, 1927. The opinion of the Court was delivered by
                 ORDER ON PETITION FOR REHEARING                      Filed March 18, 1927
It appearing to the Court that in the former opinion, filed in this case, the matter of the ratification of the agency of Kroeg by the plaintiff appellant may not have been fully passed upon, it is, therefore, ordered and adjudged that the former opinion in this cause be, and the same is hereby withdrawn, and that the annexed opinion be declared the opinion of the Court in this cause, and that the same shall be filed and substituted for the former opinion. *Page 58
   It is further ordered that the petition for a rehearing in his case be, and the same is hereby, dismissed.
                                 R.C. WATTS, C.J. EUGENE S. BLEASE, A.J. JOHN G. STABLER, A.J. C.J. RAMAGE, A.A.J.
I dissent: T.P. COTHRAN, A.J.
                             OPINION  Ordered Substituted for Opinion Filed in Above Case December 20, 1926